DICE, Judge.
The conviction is for driving while intoxicated; the punishment, 60 days in jail and a fine of $175.
Appellant was arrested by two city policemen while driving his automobile upon a public street in the city of Dallas. The arrest was shortly after 10:00 P.M. as appellant was driving to his home from work.
Both officers testified that they stopped the appellant after they observed his automobile weaving and being driven on the left side of the street. In describing his actions and appearance at the time, the officers testified that after appellant got out of the car he was unsteady on his feet, that he staggered and that they could smell a strong odor of alcohol on his breath. Officer *567Hodge testified that in his opinion, the appellant was drunk at such time.
As a witness in his own behalf appellant testified that on the night in question he got off from work at 10:00 P.M. and was arrested within five minutes after he had driven about two and one-half blocks. Appellant admitted that he had one drink of whiskey after getting off from work but denied that he was intoxicated at the time of his arrest.
Appellant called as witnesses several of his co-workers who testified that he had nothing to drink during the day and that he did not have the smell of alcohol on his breath when he left the place at 10:00 P.M.
The jury chose to accept the state’s testimony and reject that of the appellant and we find the evidence sufficient to sustain their verdict.
We have not been favored with a brief and there are no objections to the court’s charge or formal bills of exception in the record.
We have examined the informal bills of exception appearing in the statement of facts and find no reversible error shown.
The judgment is affirmed.